Citation Nr: 1627819	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-27 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for essential tremors of the upper and lower extremities.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 1987 to December 2010.  He served in the Southwest Asia Theater of Operations from January 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in July 2012 and December 2014.

The July 2012 rating decision granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned a 10 percent rating effective January 1, 2011, the day following the Veteran's discharge from active duty.  This appeal ensued.  The rating was increased to 30 percent, also effective January 1, 2011, in an April 2014 rating decision.  In a March 2015 rating decision, the disability was recharacterized as PTSD and the rating was increased to 50 percent, also effective January 1, 2011.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The December 2014 rating decision continued the noncompensable rating assigned for the service-connected essential tremors of the upper and lower extremities.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript is of record.  The Board took testimony on the issue of entitlement to a TDIU as that issue was reasonably raised by the record.  Given the foregoing, that issue has been included as listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's essential tremors of the upper and lower extremities have not been manifested by anything more than mild tics at any time during the appeal period.

2.  The Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for essential tremors of the upper and lower extremities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8103 (2015).

2.  The criteria for an initial disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

In regards to the claim for a compensable rating for essential tremors of the upper and lower extremities, the Veteran used VA Form 21-526EZ to file a Fully Developed Claim in July 2014.  The requisite notice was attached to that form, and the Veteran verified receipt of the notice.

The Veteran's claim for an initial rating in excess of 50 percent for PTSD arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

The Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, to include records obtained from the Social Security Administration (SSA).  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Procedural History and Assertions

Service connection was granted for essential tremors of the upper and lower extremities in an April 2011 rating decision, which assigned a noncompensable evaluation by analogy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8103, effective January 1, 2011.  

Service connection was originally granted for adjustment disorder with mixed anxiety and depressed mood in the July 2012 rating decision that is the subject of this appeal.  A 10 percent rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440, effective January 1, 2011.  As noted in the Introduction, the rating was increased to 30 percent in an April 2014 rating decision and a March 2015 rating decision recharacterized the disability PTSD.  The March 2015 rating decision increased the rating assigned to 50 percent under Diagnostic Code 9411.  Both the 30 and 50 percent ratings were assigned effective January 1, 2011.  As such, the issue before the Board is whether the Veteran is entitled to an initial rating in excess of 50 percent for PTSD.  

In a January 2013 VA Form 21-4138, the Veteran reported that his service-connected adjustment disorder with mixed anxiety and depressed mood should be rated as 30 percent disabling.  He reported that he had daily panic attacks stimulated by the sight or sound of an airplane; that he forgets names of people that he should know; that he constantly experienced episodes of depression; that he was easily brought to tears; and that his symptoms were severe rather than mild.  

In his August 2013 VA Form 9, the Veteran reported that he wanted a 30 percent rating for his mental health disorder and that he disagreed with the assessment of his current level of functioning, asserting that although he has Global Assessment of Functioning (GAF) scores of 67 and 70 reflected in his medical records, his mental health disorder made it very difficult to pursue employment because he suffers from severe depressed mood and anxiety.  He reported that he was seeing three mental health specialists and medications were being constantly adjusted.  It was difficult for him to establish any kind of relationship because he does not trust people and feels constant concern or suspiciousness.  He also had panic attacks on a daily basis.  The feelings of suspiciousness and anxiety also prevented restful sleep and when he did go to sleep, he had nightmares that woke him up causing him to be constantly on edge.  The Veteran also reported trouble recalling names to even include fairly close family members and co-workers.  The Veteran indicated that he had lost his job on March 6, 2013, and that since that time, he had been unable to get a job.  He had one interview and the potential employer informed him that since he had panic attacks, they would not be able to employ him.  The Veteran also reported that constantly changing medication and issues associated with health made it very difficult for him to maintain meaningful employment.  The Veteran believed an error had been made in awarding a 10 percent rating instead of a 30 percent rating and that more weight was given to the GAF score than to the evidence of his industrial and social impairment.  The Veteran also reported that his wife and children were constantly on him about self-care and that he constantly had to wash the sheets because of night sweats and that his wife had to constantly remind him about his clothes and general appearance.  

In a March 2015 VA Form 21-4138, the Veteran reported he was not satisfied with the 50 percent rating for PTSD and that he believed he should be rated a minimum of 70 percent.  The Veteran also reported that he had been found by SSA unable to work due to his back and his mental health disorder, that he had lost his last part time job due to his service-connected disabilities and that he had not been able to obtain employment since, and that clinical findings show occupational and social impairment higher than a 50 percent level.  See also April 2015 VA Form 9.  

The Veteran testified in May 2016 that his employment experiences and relationships with coworkers were affected because of his PTSD.  He reported that he would get startled if someone came up behind him such that he would almost hit them.  The Veteran testified that he was forcing himself not to go to sleep so as to avoid nightmares and night tremors and that he and his wife did not sleep in the same room due to his fear of hitting her in his sleep.  He indicated that he was also withdrawn; had a fear of aircraft; had daily panic attacks; and had daily anxiety.  The undersigned VLJ noted that the Veteran was fidgeting during the hearing and the Veteran testified that he constantly fidgeted to cover up his tremors, which he was trying to control.  He also testified that tremors affected his entire body and that medications did not help.  The Veteran indicated that it had been over 15 years since he and his wife had "engaged" and that he felt his PTSD and the tremors affected the wellbeing of his family.  He had problems with social interaction, to include his wife.  



Rating Criteria

Diagnostic Code 8103 provides the rating criteria for convulsive tic.  Ratings of zero, 10 and 30 percent are assigned for mild, moderate and severe convulsive tic, respectively.  38 C.F.R. § 4.124a (2015).  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The GAF score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

In addition to the Veteran's lay assertions and testimony regarding his claims for increased ratings, the evidence in this case consists of medical records obtained from VA and medical and other documents obtained from the SSA.  The evidence from each entity will be discussed separately.

Medical Evidence from VA

The Veteran sought VA mental health treatment in January 2012, reporting that he felt jumpy, easily startled, quick to anger, and hypervigilant around Middle Easterners since the stress of the first Gulf War.  He wanted to assess the possibility that he may have PTSD further.  To the symptoms noted above, the Veteran added that "I need to keep busy."  Despite his disability income and his Army pension, he was working as many hours as he could, including weekends.  The Veteran denied a past psychiatric history; history of suicidal acts and self-harm; history of violence/assaulting others/legal problems; and abuse of alcohol and/or other drugs.  He reported that he stayed in touch with many of his cousins, who were friends, and that he had known his wife during their childhood.  He was living with his wife and their 16 year old daughter and 18 year old son.  Another son was older and was in the Army.  His son at home had graduated from high school and was working as a manager at a fast food restaurant.  His daughter also worked there part time.  The Veteran's wife was a nurse who worked in a nursing home.  Her hours were reduced last year, but currently they were increasing again.  Their family was living in Wisconsin partly at the request of their daughter who no longer felt safe in North Carolina after she was sexually assaulted there five years ago.  The Veteran was working as a security guard at two sites, approximately 35 hours per week.  He said he tried to stay as busy as possible so he does not think about memories.  Mental status examination revealed that the Veteran was alert and attentive and oriented times three.  He was cooperative and reasonable and his grooming was appropriate.  Speech was of normal rate/rhythm and language was intact.  Affect was blunted/restricted/constricted and mood was anxious.  There was no perceptual disturbance and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  The examiner noted that the Veteran was a pleasant, cooperative man who wondered about his tendency to keep his feelings to himself.  He was of no significant risk to himself or others.  An Axis I diagnosis of adjustment disorder (mixed anxiety and depression) and rule out chronic PTSD was made.  A GAF score of 58 was assigned.  It was noted that the Veteran wanted to continue assessing his symptoms for possible diagnosis of PTSD.  Probing that day indicated that his experiences in the first Gulf War met Criterion A: exposure to traumas.  He hoped he could get treatment if he did have PTSD, and improve his ability to be closer to his family members rather than having to stay busy all the time.

A February 2012 VA mental health treatment record indicates that the Veteran reported his life was going "about the same."  He lived in a state of steady worry about his son in the military since the son had already deployed overseas three times.  A thorough assessment of PTSD was started to see whether he met the criteria for that diagnosis, but it would need to be completed in the next session.  The Veteran described a daily struggle to avoid emotional and physical overreactions to startling and triggering situations in his life.  

The Veteran underwent a VA examination in March 2012.  In pertinent part, he reported he was not claiming unemployability, noting that he was "on call" as a security officer working five hours per day five days a week.  He indicated he had an associate degree in applied technology, which was more IT work, but indicated he had not yet applied for a job in that field.  In regards to psychiatric functioning, the Veteran acknowledged anxiety, for which he took medication, and worried about being accepted, but felt less anxiety as a civilian.  The Veteran indicated he was able to talk with his father in law, a Vietnam Veteran, although he admitted to becoming emotional with that discussion.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was neutral, affect was moderately labile, and he made good eye contact.  His voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were mildly compromised by anxiety.  The examiner noted that the Veteran remained tense and bottled up despite his friendly, polite presentation.  He admitted chronic avoidance of upset feelings related to his duty in Iraq/Kuwait, saying he especially feared crying in public.

A March 2012 VA mental health treatment record indicates that the Veteran reported he was living with many burdens, to include symptoms of PTSD that interfered with his life daily.  He was especially bothered by intrusive daytime memories and was easily triggered by environmental stimuli, which aroused strong emotional reactions and physiological symptoms.  The Veteran reported he had not been welcomed back into his home when he retired from the Army.  His wife had raised their children alone so much of the time when he was deployed that she did not want him to get tough with their children when they were resisting his authority.  When the kids just ignored his requests to do a chore, his wife undercut him by saying she would do it.  His son, now 19 years old, seemed to completely resist any relationship with the Veteran.  The Veteran felt so blocked and rejected by his nuclear family that he thought divorce was likely the only option he had (other than living with it the way it is).  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was depressed, affect was labile under stress, and he made good eye contact.  His voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were reportedly compromised by stress.  

An April 2012 VA mental health treatment record indicates that the Veteran reported he was dismayed to learn his VA disability claim would not be decided for several more months.  He said he used to work two jobs, but now he felt stretched physically just working 36 hours per week.  The Veteran and his wife preferred relaxing at activities rather than relaxing by being passive.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic, affect was constricted, and he made good eye contact.  His voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were functional.  

A May 2012 VA mental health treatment record indicates that the Veteran reported he was experiencing more physical pain lately, and that he tried to be stoic, but it sometimes brought tears to his eyes.  He was still working as a security guard, but was not happy with his supervisors, who failed to address problems at the workplace and did not even follow their own rules.  He reported he was applying for other jobs, but his body was making it difficult for him to work.  He was very frustrated recently that he could not get any accurate information about his VA disability claim.  He knew the process took a long time, but he said he filed one year ago and still had not even had an examination.  He kept calling the RO for the status, but the representative told him they do not even have a record of the fact that he added PTSD to his claim.  The Veteran also said he was told that the original claim was filed at another RO so he would have to call them for the status.  He was equally frustrated by the lack of return phone calls from his representative, and he said he could not even get a reply to his email.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic, affect was mildly labile, and he made good eye contact.  His voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition was mostly intact.  

In a May 2012 letter from the Veteran's VA treating psychologist, it was reported in pertinent part that the Veteran made every effort to bottle up his emotional symptoms of PTSD while still in the Army and did not want to pursue mental health counseling while still in the Army.  The Veteran had experienced increasing symptoms of PTSD since his retirement from the Army.  He had constantly worried about his son, who was in the military, and was usually not able to block out his intrusive memories even by working two civilian jobs.  The Veteran's family life had been severely compromised, not only by his frequent absences while serving, but also by his emotional distancing and need to stay busy all the time.  His teenage son and daughter did not accept him as a parental authority, and he thought his wife interfered whenever he attempted to structure his children's lives.  He felt severely alienated from his wife and children and wondered if he would be able to stay married.  The Veteran wanted to be closer to them and more involved in the daily workings of the family, but he did not know how to achieve that.  The psychologist reported that the Veteran had continued to be responsible and dedicated, but did not know how he could continue to be productive.  PTSD had interfered with his daily functioning above and beyond the limits on his activity imposed by severe physical pain.  It was the psychologist's opinion that PTSD had increasingly diminished his ability to function at work and at home.  

A June 2012 VA mental health treatment record indicates that the Veteran reported he was very frustrated that his VA disability claim was taking so long to be reviewed, and further frustrated that his representative and the RO could not tell him much.  He completed forms for another claim for PTSD.  Meanwhile, he was not working many hours that summer, so he and his wife looked into an early withdrawal from his retirement savings.  They were shocked to learn how large a penalty they would pay if they did withdraw any money from it.  He did not want to lose their house, so he was actually considering paying the penalty.  No progress in his dialog with his wife about mutually respectful parenting.  She took charge of the home and child rearing while he was gone so much, and now he could not seem to do anything right in her eyes when he tried to help at home.  She undercut his attempts to address their 20 year old son or their 17 year old daughter with structure and discipline.  He could not even be free of her interference when she herself asks him to go handle some situation with their daughter.  For now, he felt stuck in the role of 5th wheel around the home.  He was trying to go out fishing more often, now that he did not have work hours, and had found a neighbor who was also free to go fishing at the same times.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic, affect was constricted, and he made good eye contact.  His voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition appeared intact.  The Veteran reported that he felt a high degree of financial pressure due to his well-developed sense of responsibility, but at the same time he knew he could not continue to work the long hours he worked for so many years.  He was still struggling to adjust to partial retirement and discover ways he could maintain an identity as a valuable contributor to family life.

A July 2012 VA mental health treatment record indicates that the Veteran reported he was not sleeping well, partly due to back pain, and partly his PTSD hypervigilance.  His mind would race when lying there awake.  The Veteran reported that his wife was not supportive, and, worse, she applied pressure to do things her way.  For example, they planned to attend a wedding in a couple months, but she insisted on flying despite the Veteran's fear of flying and PTSD-related dread.  He did get support from former military buddies on Facebook.  The Veteran was still very frustrated with the RO.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic, affect was moderately labile, and he made good eye contact.  His voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were reportedly diminished with increasing PTSD symptoms.  The Veteran reported he was struggling to control his emotions, with more frequent weeping and anxiety and with continuing frustration with the VA Benefits division.  He lacked support at home, and he was not working, so he did not have the structure and fellowship he had before he retired.  

The Veteran underwent an initial PTSD Disability Benefits Questionnaire (DBQ) in July 2012.  He was not found to have a diagnosis of PTSD that conformed to the DSM-IV criteria.  The diagnosis provided was adjustment disorder with mixed anxiety and depressed mood.  A GAF score of 70 was assigned.  The examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that both of his siblings lived in other states but that he maintained some contact with them occasionally.  The Veteran had been married to his current wife for 21 years and they had 3 children (son age 32, son age 20, daughter age 16).  He was living with his wife and daughter but he and his wife had a very strained and stressful relationship and he had asked her for a divorce several times since he has been living at home full time after discharge.  He stated his wife constantly undermined his authority with the children and he "does not feel like I can do anything right for her."  He reported he had a good relationship with his oldest son who is an officer in the military, but he constantly worried about his son because he feared he may be hurt or killed while on deployment.  The Veteran stated his relationship with his younger children was strained due to the time he was away on deployment while they were growing up.  The Veteran stated he had two close friends that he did things with such as kayaking and fishing, but that his wife got angry if he tried to have other friendships.  He reported he also maintained contact with some of his military friends through Facebook, but got angry and upset if he heard about war-related traumas.  Since discharge, the Veteran had been working in the field of security and worked full-time on a college campus from September through May and then part-time weekends only in the summer.  He stated he was not happy with his current job and planned to work with the VA department of vocational rehabilitation to find another career.  The Veteran stated he first began receiving mental health treatment in January 2012, after being told he should be evaluated for PTSD.  He stated his anxiety had worsened since he was discharged and that he also experienced periods of sadness that could be provoked by listening to sad or military-related music or watching similar things on television.  He reported he became tearful more easily than in the past, but primarily when he was alone, as he stated he had difficulty showing emotions in public.  He reported he was afraid of flying and became anxious when thinking he may have to fly for travel.  He stated he also avoids hearing or watching any type of fireworks because they also cause him to experience increased anxiety and tremors.  The Veteran also reported that since he was in the Army, he had become more suspicious of individuals from other countries and is more "jumpy" in response to unexpected sights or sounds.  He stated he was generally able to manage these symptoms on his own and they had not significantly interfered with his ability to carry out his occupational or recreational activities.  The Veteran reported taking Amitriptyline (75 mg/evening) for help with sleep, but had never been prescribed any other psychiatric medications at any time.  He stated his sleep problems were the result of his back pain and an inability to find a comfortable position when in bed.  The VA examiner reported the Veteran had symptoms of depressed mood and anxiety as a result of his diagnosis.  It was also noted that the Veteran arrived on time for his appointment and was alone.  He was casually dressed and appropriately groomed.  Social aspects of comportment were intact throughout the examination.  Speech was fluent and adequately articulated with occasional word finding pauses.  Comprehension appeared intact for conversation.  Thought processes were logical and goal directed.  There were no overt behavioral indications of a mood disturbance (e.g. crying) noted, but increased anxiety was demonstrated when the Veteran discussed his fear of flying.  

A September 2012 VA mental health treatment record documents that the Veteran was set to begin a new job the following week, doing quality control at a circuit board factory.  He was looking forward to the challenge of a new job.  He had survived a trip to a wedding by insisting that they drive cross country since he could not tolerate an airplane since his trauma.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic and affect was mildly labile.  He made good eye contact and his voice was of normal rate, rhythm, and volume.  Hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were mostly intact.  

The Veteran was seen in the VA mental health clinic in February 2013 for a new patient medication appointment evaluation.  He felt that he had problems with depression.  He reported feeling frustrated with the VA System in that he was 90 percent service-connected despite having 40 injuries.  He indicated that he had been having problems with depression ever since the military.  He did not want to do very many things and tended to feel unmotivated.  The Veteran reported that he went to work, came home, watched movies, and went on the computer.  He wanted to do various hobbies, but just could not initiate them.  Symptoms of mania and psychosis were denied.  Anxiety symptoms included difficulty with airplanes.  More specifically, the Veteran reported that whenever he heard or saw them, he tended to feel panicked, would freeze up, had symptoms of chest tightness, trembling, and shortness of air, and did not want to be around, but the symptoms tended to dissipate as soon as the plane was gone.  He also stated that his spouse had told him that he was irritable.  He tended to raise his voice and things had been tense at home, but his spouse had not agreed to go to marital counseling, indicating that it was his problem.  Symptoms of PTSD included nightmares once or twice a week; irritability; heightened vigilance; and increased startle response.  In the last two weeks, he had reduced concentration and anhedonia.  He denied suicidal or homicidal ideation.  The Veteran reported he had been married for 23 years and was working as a circuit inspector.  Relationships were reported as great except for his spouse, and the Veteran indicated that his supports were coworkers and his father.  He also reported that he and his wife had not been engaging in any sexual activity for 13 years.  Mental status examination revealed that the Veteran had good eye contact and was kempt in casual attire.  There was no psychomotor agitation or slowing.  He was alert and oriented times three.  Thought processes were fluent; there was no suicidal ideation, homicidal ideation, auditory or visual hallucinations or delusions; speech was slow, but goal oriented; mood was alright; and affect was euthymic.  An Axis I diagnosis of adjustment disorder was provided and a GAF score of 67 was assigned.  

The Veteran was seen in the VA mental health clinic in April 2013, at which time he related that he had been feeling quite stressed of late due to being laid off of his job for one month, as well as experiencing stressors associated with his father's health.  He felt that his anxiety and depression were worse at that point in time.  He had been taking Venlafaxine, which had helped his back pain but had not really helped his mood or anxiety at all.  He described one panic attack in which he saw a plane taking off almost vertically and this caused him to feel quite anxious and panicked.  The Veteran reported improved sleep due to prescribed medication and use of a CPAP machine, and he denied suicidal ideation or homicidal ideation, indicating that he had his children to think of.  Mental status examination revealed that the Veteran made good eye contact and was kempt in casual attire.  There was no psychomotor agitation or slowing.  He was alert and oriented times three.  Thought processes were fluent; there was no suicidal ideation, homicidal ideation, auditory or visual hallucinations or delusions; speech was goal oriented and of regular rate and rhythm; mood was not so good; and affect was euthymic.  

A May 2013 mental health telephone encounter note documents that the Veteran called to report that he was feeling depressed and that quite a few things had happened since he had been seen.  He denied suicidal ideation and felt he did not need to go to the hospital.  

The Veteran was seen in the VA mental health clinic in May 2013, at which time he reported being frustrated with the fact that he had not been rated for PTSD.  He also felt his representative had been less than helpful.  The Veteran described his problems as two-fold: financial and sleep issues.  He reported being laid off from his job as of March 6, 2013, and claimed he was not entitled to unemployment benefits as he was collecting retirement funds from the military.  He indicated that the reduction of funds had caused strain in the marital relationship.  The Veteran also noted that when he did work he tended to focus on the work and became "somewhat of a workaholic."  This kept him from thinking of the traumatic events that he was exposed to in service.  He had been having some nightmares and interrupted sleep since his lay-off.  The Veteran also reported dissatisfaction with his marriage.  He reported he and wife did not agree on many issues and that they owe back taxes of $2,500.  Instead of paying them she found a puppy for $1,500 and bought it.  Then the Veteran thought he should be able to purchase something for his vehicle, but she objected.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  His mood was upset and irritable and affect was congruent.  The examiner noted some odd mannerisms when talking with his hands.  The Veteran made good eye contact; voice was of normal rate, rhythm, and volume; hygiene and grooming were fair/good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; the Veteran denied suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition appeared intact.  The assessment was chronic adjustment disorder.  

The Veteran was seen in the VA mental health clinic in May 2013, at which time he was reportedly waiting for the antidepressant Venlafaxine to be helpful in terms of depression symptoms (he felt it was helpful for his pain).  He was still dealing with anger and felt he focused on what he cannot do.  He had been spending a lot of time in the basement lying around watching TV.  He had talked with his neighbor and the plan was that he would go fishing and kayaking.  The Veteran spent time discussing frustration in regards to VA service connection.  He reported nightmares once a week and denied suicidal ideation or homicidal ideation.  Mental status examination revealed that the Veteran had good eye contact and was kempt in casual attire.  There was no psychomotor agitation or slowing.  He was alert and oriented times three; thought processes were fluent; there was no suicidal ideation, homicidal ideation, auditory/visual hallucinations or delusions; speech was goal oriented and of regular rate/rhythm; mood was alright; and affect appeared brighter.  The assessment was chronic adjustment disorder.  In a May 2013 addendum, it was reported that the Veteran called to state medication for panic attacks was ineffective.  A different medication was added. 

The Veteran was seen in the VA mental health clinic in June 2013, at which time he reported very deep frustration and discouragement that year.  He had been laid off from his job and since then, his PTSD had been impossible to avoid the way he did for years while working so many hours.  He also reported interference with sleep, increased shaking and tension, and absence of joy in his activities.  The Veteran decided his concentration was so poor that he did not think he could work any longer.  He indicated he was so disgruntled with the lack of progress in his claim for VA benefits and mistakes made by his representative that he was briefly concerned about his potential for violence toward others, saying he owned weapons and was not afraid to use them.  The Veteran was now past that thinking and mood, but last month he was thinking he should be hospitalized until he was in a safer frame of mind.  He was also not having suicidal ideation at this point, and he said he was unlikely to become suicidal.  He was still very concerned about his future, so he wanted to pursue the disability rating further.  The Veteran reported that he was not getting along with wife, said she had long wanted everything her way.  Now that he was not buried in work, he found it difficult to take her attitude.  He had turned to a neighbor for support, and he also connected well with his mother-in-law's new husband, who was a Vietnam veteran.  They had good talks, too.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic, affect was labile, and he made good eye contact.  Voice was of normal rate, rhythm, and volume; hygiene and grooming were sufficient (though he said his wife had to nag him to bathe last month); thought processes were linear; thought content was appropriate to topic with no psychosis evidenced; there was no current suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were mildly impaired by anxiety and depression.  The Veteran admitted homicidal ideation last mid-month, saying he was overwhelmed with anger and disillusionment; he was not now having the homicidal ideation and said he was not at risk for acting out violently.  

The Veteran was seen in the VA mental health clinic in July 2013, at which time he said his application for SSA disability benefits had been denied.  He did not think he could possibly return to work due to physical pain/stiffness as well as mental health symptoms.  The Veteran indicated he was unable to sleep for any length of time, and it was noted he may not be entering deep sleep at all.  He often napped during the day, and always felt very tired.  His niece and her three year old and baby were now living with them.  The Veteran indicated the kids helped him not focus on his own problems so much.  He drove her to the local fireworks, gamely trying to be supportive, but the explosions were very unnerving for him and his niece figured out that he suffers from PTSD then.  The Veteran reported that his wife was impatient with his symptoms, but he doubted she would attend therapy or even try to work on her understanding of PTSD.  The examiner reported that the Veteran was calmer and more accepting of the appeals process in his attempt to get a service-connected disability rating.  He knew he needed more help to decrease his PTSD symptoms, especially now that he was not working.  

The Veteran was seen in the VA mental health clinic in August 2013, at which time he said he was still very discouraged and frustrated by being out of work and, worse, knowing he was not fit to return to work.  He was wondering why the VA denied his PTSD and wanted to keep appealing that ruling.  The Veteran reported he was living in the basement at his own home and that his wife was completely unsympathetic, partly because their household income was not enough to pay their bills.  The Veteran admitted his daughter and wife complained that his space in the basement smelled bad, and he said he had night sweats.  He described further nightmares relating to hospital trauma centers, but often he is the badly injured patient on the gurney, or his son is, rather than the other soldiers he saw.  The Veteran was still easily startled and vigilant.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic and affect was labile.  The Veteran made good eye contact and his voice was of normal rate, rhythm, and volume.  Hygiene and grooming were sufficient; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were compromised by mental health problems.  The examiner indicated that the Veteran was discouraged and still highly anxious due to PTSD.  He felt very trapped, did not perceive his family as supportive, and knew he could not return to work.

Another August 2013 VA mental health treatment note indicates that the Veteran reported he had found the higher dose of Venlafaxine to be helpful in that when he saw his representative the last time, he did not seem to get as irritated by the interaction.  The representative was double booked and was not able to spend some time to discuss his claim, so the Veteran calmly just stood up and left.  The Veteran also reported that he had been more active during this summer.  He continued to have panic attacks associated with airplanes.  This may occur once a week, but last week during an air show, he had to leave his home on a daily basis and ended up driving great distances.  The sound of the airplanes was very hard for him to take.  In the last two weeks, the Veteran had fought sleep into the nightmares.  Mental status examination revealed that the Veteran had good eye contact and was kempt in casual attire.  There was no psychomotor agitation or slowing.  He was alert and oriented times three.  Thought processes were fluent; there was no suicidal ideation, homicidal ideation, auditory or visual hallucinations or delusions; speech was goal oriented and of regular rate and rhythm; mood was alright; and affect was restricted.

The Veteran attended group therapy through VA in August 2013 and September 2013.  

The Veteran was seen for individual counseling in September 2013, at which time he related that he was experiencing financial difficulties and was stressed in regards to this.  He was also planning on filing for divorce, and once the divorce went through, he would probably move to Massachusetts where his family lived, though he had not been there for 26 years.  The Veteran continued to feel frustrated in regards to service-connection issues.  A higher dose of Venlafaxine had been helping in regards to being able to handle stress better.  He was not sure about if it had helped anymore with pain.  Prazosin had been helpful as well in that it had helped his dreams not go to nightmare quality.  The Veteran reported that he was saying more what was on his mind in regards to issues with his spouse.  He denied any violent acts of throwing things, punching things, or breaking things.  Mental status examination revealed that he made good eye contact and was kempt in casual attire.  There was no psychomotor agitation or slowing.  The Veteran was alert and oriented times three.  Thought processes were fluent.  There was no suicidal ideation, homicidal ideation, auditory or visual hallucinations or delusions.  Speech was goal-oriented and of regular rate and rhythm.  Mood was alright and affect was euthymic.

Another September 2013 VA mental health treatment record reveals that the Veteran reported still feeling pressure from his wife about their need for income from him.  He knew his disability application was pending, but he did not know how long it might take to be processed.  Meanwhile, he did not think he could work full time or do work that was stressful.  He was trying to find security guard work, especially if it was not full time.  He thought his "nerves were shot" and that he might be irritable toward others.  In fact, he was increasingly angry about the Veterans Benefits Administration disability rating process.  He said he blamed some of those in the system for not explaining it to him very well, and that time had been wasted because of mistakes he now believes were made.  The Veteran was partially estranged from his wife and kids.  They did not want to lose the house while waiting for his disability case.  He said he was experiencing more symptoms of PTSD as he went back through his records and tried to organize his case in chronological order, providing detail of traumatic events he survived.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic and affect was labile.  He made good eye contact; voice was of normal rate, rhythm, and volume; hygiene and grooming were good, thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were impaired by PTSD, anxiety and depression.

The Veteran was seen in the VA mental health clinic in January 2014, at which time it was noted he had last been seen in September 2013.  He reported he was working at a job full-time through Kimberly-Clark folding diapers.  He stated it was fairly good, but he did not like the drama.  He tended to sit and stand at the job.  In regards to his PTSD symptoms, the Veteran reported that people at work tended to go behind him and he was having a difficult time tolerating this.  This occurred three to four times a day.  He felt that he could not remember individual's names.  He tended to shake as well due to anxiety.  In the last two weeks, the Veteran had not been taking sleep medication because he thought the prescription was not available.  He had noticed his sheets were wet and he had been having some dreams associated with his son.  Relevant mental status exam or other objective findings revealed that the Veteran made good eye contact and was kempt in casual attire.  There was no psychomotor agitation or slowing and he was alert and oriented times three.  Thought processes were fluent and there was no suicidal or homicidal ideation, auditory or visual hallucinations or delusions; speech was goal oriented and of regular rate and rhythm.  Mood was alright and affect was euthymic.  

The Veteran was seen in the VA mental health clinic in February 2014, at which time he described increased feelings of stress and anxiety.  He was denied the unemployability benefit and his wife gave him an ultimatum to get a job.  He was working as a temp for Kimberly Clark, but the job has been stressful even though the work itself was not bad.  The Veteran indicated he was often startled by coworkers and supervisors coming up behind him.  He would be concentrating on the work at his table and would not see or hear them coming.  He indicated that he had not hit anyone yet, but he came close once already.  He was now worried they will begin to see him as a loose cannon, although some have been sympathetic.  The Veteran was also frustrated by the Veterans Benefits Administration and his representative since his claims had been denied and sidetracked.  He thought his application was legitimate, so he wondered why the VA had brushed it aside.  The Veteran reported that he was not sleeping well, keeping to himself when he was home, and was having what sound like tension headaches.  He was not drinking or abusing any kind of drugs.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic; affect was labile; he made good eye contact; voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were mostly intact.  

The Veteran was seen in the VA mental health clinic in March 2014, at which time he reported he was not happy about being let go by Kimberly Clark simply because his doctor put him on work restriction.  His back became sore three weeks ago after standing and sorting all day and Kimberly Clark was able to let him go because he was a temp.  The Veteran was frustrated and said it made him feel worthless.  He was planning to talk to a specialist at the job center to get coaching about how to present himself to the next prospective employer.  His wife was outraged they treated a Veteran so callously and called the corporate office.  It did no good.  The Veteran thought the appeal of his claim to increase his VA disability would take so long that he would need to find another job.  The Veteran and the medical provider discussed what he learned from this last job experience and he stated he was glad he made some friends there.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic; affect was labile; he made good eye contact; voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition appeared mildly compromised by mental health issues.  The examiner noted that the Veteran was still discouraged about the loss of a job he could do, most of the time, and the pleasure of working with people he mostly enjoyed. 

The Veteran was seen in the VA mental health clinic in April 2014, at which time he reported he was getting more and more upset with the VA disability evaluation process.  He was feeling a tightness in his throat and had an outbreak of fever blisters for the first time in years.  He said he felt his level of stress was high primarily because he was so frustrated.  He did not like feeling powerless, so he described becoming more assertive with others, including his representative, who the Veteran believed had dropped the ball on more than one occasion.  It was noted that the Veteran had been confrontative with his representative in his office recently.  The Veteran was still trying to muster together more persuasive evidence of the way his PTSD had interfered with his functioning and that he had gotten a note from Kimberly Clark that they let him go because of his disability.  He felt vindicated by that, but noted he was dismayed that he could not do such a simple job without being let go.  Home life was still tense.  The Veteran was committed to continuing his quest and felt he deserved justice in his appeal.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic; affect was labile; he made good eye contact; voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition appeared intact.

A May 2014 VA mental health record documents that the Veteran reported being frustrated with the disability claims process, that he had told his representative off in the last visit because he thought he was not doing his job; and that he had been denied unemployability and later learned that two supportive documents had not been faxed to the RO in a timely way.  He said he was not aggressive, just blunt.  The Veteran was still going through criticism by his wife, but he thought he was coping with that ok.  Relevant mental status exam or other objective findings revealed that he was alert and oriented time three.  Mood was dysthymic; affect was labile; eye contact was good; voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition appeared intact.  

Another May 2014 VA mental health record documents that the Veteran made good eye contact during mental status examination and that he was kempt in casual attire.  There was no psychomotor agitation or slowing; he was alert and oriented times three; thought processes were fluent; thought content revealed no suicidal ideation, homicidal ideation, auditory or visual hallucinations or delusions; speech was goal oriented and of regular rate and rhythm; mood was alright; and affect was euthymic.  

A May 2014 VA mental health medication management note documents that in the last two weeks, the Veteran had had nightmares one to two times a week.  Mental status examination revealed that he made good eye contact and was kempt in casual attire.  There was no psychomotor agitation or slowing; he was alert and oriented times three; thought processes were over-inclusive; thought content was mainly discussing service connection issues without suicidal ideation, homicidal ideation, auditory or visual hallucinations or delusions; speech was slow and goal oriented; mood was alright; and affect was euthymic.  

A May 2014 VA mental health telephone note indicates that a nurse talked to the Veteran's private primary care physician, who reported that the Veteran appeared anxious, angry and struggled in society.  

A June 2014 VA mental health record documents that the Veteran reported reconnecting with some old friends recently, but he remained mostly isolated and stressed.  His wife was still impatient with him when he suffered PTSD symptoms such as exaggerated startle.  He was near the point of ending the marriage in the context of her negativism and ridicule of him.  It was also very stressful to be in a prolonged struggle to win disability benefits.  Part of his difficulty convincing reviewers that he should be considered unemployable was his long work history.  Now he had been unemployed for six months, he said, and he did not think he could survive in a competitive work/living wage environment.  He noted that he had kept trying, in recent years, to work to help pay their bills, but each time he had not been able to sustain this.  He was frustrated that both the VBA and the SSA had dismissed his claims, but he thought they would agree that he could no longer work if he could just provide them with the complete supporting data.  He was slowly learning what pieces of information to make sure they had for review, including two pieces his representative had neglected to send before his last review with the VBA.  The medical provider discussed learning to speak up for his case more often.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic; affect was labile; and he had good eye contact.  Voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition appeared intact.  

A July 2014 VA mental health treatment record documents that the Veteran reported he had been "going through a roller coaster finding himself."  He had had some trust issues in getting established with the VA Primary Care due to the news in regards to the VA.  He found though that the appointments went well.  He liked the Venlafaxine, which he was taking once a day, and felt the medication was doing a good job.  He did note that hearing things in the news and dealing with his claims for service connection led to difficulty falling asleep.  He admitted that he was trying to avoid sleep because he did not want the nightmares that he had once or twice a week.  When asked if it was difficulty falling asleep versus nightmares that seem to be more of an issue, the Veteran stated that he really did not want to sleep because of the nightmares.  Mental status examination revealed that the Veteran had good eye contact and was kempt in casual attire.  There was no psychomotor agitation or slowing and he was alert and oriented times three.  Thought processes were fluent; thought content revealed no suicidal ideation, homicidal ideation, auditory or visual hallucinations or delusions.  Speech was goal oriented and of regular rate and rhythm.  Mood was pretty good and affect was restricted.  

The Veteran was seen by VA in August 2014, at which time he reported he continued to struggle with sleep disturbance, low energy, difficulty motivating himself, poor concentration and memory, and feeling too little reward in life.  His nightmares continued, and he was highly reactive to a commercial jet flying low overhead after takeoff.  The Veteran indicated that he was not at all satisfied with the state of his marriage, and he reviewed divorce documents with his wife.  She did not take it seriously, which had been her attitude all along.  She was very disparaging of him when they were in the car and he had a surge of panic at the low-flying plane.  The Veteran was being more assertive with her but was not hopeful she would change.  He summarized his depression and stress by saying he lacked that sense of feeling wanted and needed that he had in the military.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented time three.  Mood was dysthymic and affect was labile.  He made good eye contact; his voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were noted to be compromised by mental health issues.  

VA treatment records reveal that the Veteran was seen in the mental health clinic in October 2014, at which time he reported feeling frustrated with not being able to receive higher service-connected disability and Social Security.  He felt that this was stressing him in regards to the denial and appeal process.  He went on to state that he felt this was a slap in the face.  He also felt that since he is an American, he should be able to get Wisconsin benefits, even though he started in the military in Massachusetts.  In the last two weeks, the Veteran reported difficulty falling asleep.  He stated he was thinking about what he needs to do to get things done in regards to his claims.  He was getting about three hours of sleep due to thinking and pain.  His nightmares now occurred one to two times a week; they had reduced in frequency and intensity.  The Veteran denied suicidal and homicidal ideation.  Mental status examination revealed that the Veteran had good eye contact; was kempt in casual attire; had no psychomotor agitation or slowing; and was alert and oriented times three.  Thought processes were fluent; there was no suicidal ideation, homicidal ideation, auditory or visual hallucinations or delusions; and speech was goal-oriented and of regular rate and rhythm.  Mood was not good and affect was restricted.  

An October 2014 VA psychology outpatient note indicates that the Veteran was seen with complaint of continuing frustration with the lengthy wait for his VA disability rating.  He was also in the middle of an EEOC commission ruling about the dismissal from his job as a temporary employee at Kimberly Clark.  This had been pending for six months and appeared to be near resolution.  He was confident he would win that case, but he wondered what would happen then.  He hoped returning to work would not doom his VA case since the symptoms he had suffered were real and these truly had interfered with his ability to maintain work.  The Veteran also felt stress from multiple instances of one bureaucracy or another losing some of his information or just not communicating with him very well.  Now he realizes that his communication with the RO must go through the VFW since he designated them his power of attorney.  It was noted that the Veteran was slowly learning the ways of interacting with the disability system, but that he felt victimized rather than served.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented time three.  Mood was dysthymic and affect was somewhat labile.  The Veteran made good eye contact; his voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition appeared intact.  In the assessment section, the examiner noted that the Veteran was still frustrated with bureaucratic delays and mistakes, but he was less overtly angry.  He was learning to manage his moods and his assertiveness skills.  

The Veteran underwent an initial PTSD Disability Benefits Questionnaire (DBQ) in November 2014.  The diagnosis was PTSD, the examiner indicated that the Veteran did not have more than one mental disorder diagnosed, and the examiner determined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had been married once, since 2002.  He and his wife had two children and his wife also had a son whom she brought into the marriage.  He and his wife were living in Oshkosh, Wisconsin.  Their children were now grown and they had three grandchildren by her older son.  The Veteran reported that he graduated from high school in East Long Meadow, Massachusetts, in 1984.  After high school he worked in construction for three years and then joined the U.S. Army in 1987.  Since leaving the service, the Veteran had lived in Wisconsin and had worked as a security officer, a circuit board inspector, and, most recently, at Kimberly Clark producing diapers.  He had not worked since March 2014 due to lifting restrictions.  It was noted that the Veteran had an EEOC action pending against Kimberly Clark for his termination for lifting restrictions.  The examiner indicated that the following symptoms actively applied to the Veteran's diagnosis: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  Behavioral observations included that the Veteran was cooperative with the evaluation.  His mood and affect were somewhat anxious.  He was logical and coherent.  He denied auditory hallucinations except for occasionally hearing his name called, and he denied visual hallucinations.  The Veteran also denied any urge to harm himself or others.  The examiner also noted that the Veteran had other symptoms attributable to PTSD not listed above, specifically that he did not fly due to his anxiety.  The examiner concluded that all of the Veteran's psychiatric symptoms, which had been characterized variously as PTSD, depression, and chronic adjustment disorder, are best seen as being caused by his chronic PTSD, which, more likely than not, was caused by his exposure to trauma during the First Gulf War and related to his fear of hostile or terrorist activity.

In a November 2014 VA treatment record, it was noted that the Veteran was moving to Florida to be closer to his in laws and son.  

The Veteran also underwent a central nervous system and neuromuscular diseases DBQ in November 2014.  The diagnosis was movement disorder, specifically essential tremor.  It was noted that since his last exam, VA records document that the Veteran continued to get refills of Propranolol to manage his tremors.  There was no evidence of the Veteran ever being referred to neurology for evaluation and/or management of his tremors.  His records were negative for any reports of worsening related to his tremors.  On the day of the examination, the Veteran complained of intermittent tremors occurring in all four extremities.  They were described as on and off daily, upper worse than lower, almost being constant.  He stated the tremors occurred at rest or when doing any type of activity, denying any specific triggers.  He had not noticed any improvement with the use of the Propranolol, but yet he continued to take this medication.  He denied any associated symptoms such as muscle spasms/pain, weakness, altered gait, decreased range of motion of any joints in the upper/lower extremities, or loss of dexterity of his hands.  He stated he filed for an increase because of his frustrations with the VA and his last exam noting no tremors on the exam, stating "I have tremors all of the time."  He claimed the tremors of his hands made it difficult to do keyboarding on the computer or anything that required repetitive use of his hands.  The Veteran was noted to be right hand dominant and was able to complete all activities of daily living without the need for assistance.  He denied the use of braces or assistive devices for his tremors.  He also indicated that he had not had any falls or balance issues related to the tremors.  The examiner indicated that the Veteran did not have any muscle weakness in the upper and/or lower extremities.  Neurologic examination revealed normal speech, gait and strength for all movements tested.  Deep tendon reflexes were also normal and there was no muscle atrophy.  The examiner specifically noted the absence of any muscle weakness in the bilateral upper and bilateral lower extremity.  The examiner also specifically reported that the Veteran had tremors of the hands with a normal gait while ambulating into the exam room.  As soon as he sat, the tremor-like motion of the hands continued, but when he began to explain his condition then the tremors stopped.  The examiner noted that the Veteran was noted to be bouncing his legs with each foot resting on the balls of his feet bouncing his knee in a nervous-like motion, but claimed he was not doing it voluntarily, that this is what happens when sitting at rest.  The examiner again noted that these tremors stopped once the Veteran was engaged in the interview and he was focused more on his answers to questions asked.  No spontaneous muscle facsiculations or spasms were noted.  He had good muscle tone and bulk of all four extremities with no atrophy or muscle deformities noted, but when testing muscle strength he had mild tremors noted of upper extremities but not of the lower.  Cranial nerves II-XII were intact and symmetrical; there was no sensory or motor loss of his extremities on exam; cerebellar function was intact and symmetrical to finger-to-nose, rapid alternating hand movements, and heel-to-shin; and no tremors noted with these tasks.  The examiner also noted the Veteran could do tandem gait without difficulty; that Romberg test was negative with normal Babinski response noted on exam.  The examiner concluded that the Veteran had mild tremors of the extremities, upper greater than lower, due to chronic essential tremors.  The examiner indicated that the Veteran's central nervous system disorder impacted his ability to work, noting that the Veteran claimed he was not able to do a job requiring repetitive use of his hands.  It was also noted, however, that his essential tremors were not being properly managed and that with the right medication to control the tremors, he would be able to work without restrictions.  The Veteran was strongly advised to talk to his primary care provider and ask about a referral to the neurology clinic regarding evaluation and treatment for his tremors.

A January 2015 VA primary care note indicates that the Veteran was seen with chief complaint of tremor, at which time he noted that he had been seen for a VA examination and was advised he needed an evaluation with neurology.  The examiner indicated that the Veteran had a history of chronic tremor that was intermittent affecting both hands.  The Veteran denied headache, dizziness, visual disturbance, balance issues, falls, and paresthesia.  He had been on Propranolol in low dose per local provider prior to coming to VA, but the examiner was unclear if this was for treatment of his tremor.  Neurological examination revealed that the cranial nerves were intact.  There was minimal tremor of both hands with outstretched arms, but no resting tremor, and there was mild tremor with finger to nose testing.  There was no dysmetria, tandem gait was normal, the Veteran exhibited full and symmetric strength in the upper and lower extremities, deep tendon reflexes were +2 and equal, and Romberg test was negative.  The assessment was intention tremor.  A neurology consult was entered.  

A March 2015 VA mental health treatment record reveals that the Veteran reported getting news that his rating had been changed to PTSD and rated at 50 percent.  He said he was not completely satisfied since he and his representative looked at his symptoms and thought he met the criteria for a 70 percent rating.  He was learning to persist in his projects, including his disability applications and appeals, over the longer run without becoming so frustrated.  He realized he could be assertive without being so angry.  The Veteran and his wife were still not very intimate, but they were not talking about divorce any more.  He hoped to move to a warmer climate in the near future.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic, affect was still labile, and he made good eye contact.  His voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were slowed by mental health symptoms.  The examiner noted that the Veteran was less angry and frustrated, but his PTSD and low mood still required effort to moderate.  He was learning to be assertive without it escalating to anger as often.  He continued to feel poorly supported by his wife and family, and he often felt that dealing with the VA was an adversarial, stressful process.  

The Veteran underwent a neurology consult in March 2015.  He reported a history of tremor that was intermittent affecting both hands and both legs.  He said that the tremor started three years ago and, from the beginning, it affected his legs and arms.  He stated that the tremor occurred all day long and it happened at rest and with action.  He had been on Propranolol 60mg per day but did not think that it had helped the tremor.  He denied any other symptoms and any precipitating factors.  The examiner noted that he had known PTSD, depression and anxiety.  Neurological examination revealed that the Veteran had normal tone, bulk and muscle strength.  Both hands tremored, but the tremor disappeared with distraction and with outstretched arms.  Intentional leg tremors were noted, better again with distraction.  There was no resting tremor.  The Veteran's sensory evaluation was grossly intact; coordination was normal on finger to nose and rapid alternating movement testing; there was no dysmetria; and gait was normal.  The assessment was most likely functional tremor, worsened by anxiety.  The previous history of essential tremor could not be confirmed.  The Veteran was referred to the movement disorder clinic for an opinion.  

The Veteran was seen again in April 2015, at which time it was reported that the issue was tremor for two to three years affecting both hands and legs.  The Veteran reported that "the times I can really tell is when I go to do something, use my hands."  He indicated the tremors were worse with reaching, grabbing, eating and drinking, though not usually to the point of spilling, and that they were sometimes present on their own.  The Veteran was not sure his medication (Propranolol 60 mg per day) was working.  Objective evidence included mild (less than three centimeter) amplitude postural/action tremor of hands, slight left greater than right.  It was noted that the Veteran was ambidextrous as he wrote with his right hand and threw with his left.  The assessment was mild essential tremor.  The plan was to increase his medication.  

An April 2015 VA mental health treatment record indicates that the Veteran reported he was only sleeping two to three hours per night.  He felt the Prazosin had helped with reducing the intensity and frequency of nightmares.  Now they were once a week.  The Veteran reported that he tended to analyze things, especially at night time as that is a time when he has more time to think about things.  Mental status examination revealed that the Veteran made good eye contact and was kempt with casual attire.  There was no psychomotor agitation or slowing and he was alert and oriented times three.  Thought processes were fluent; there was no suicidal ideation, homicidal ideation, auditory visual hallucinations or delusions; speech was goal oriented and of regular rate and rhythm; mood was alright; and affect was restricted.

Another April 2015 VA mental health treatment record reveals that the Veteran described himself as nervous.  He was still waiting for progress in his VA disability case and he was waiting for a reply from his former employer in a discrimination lawsuit.  He had been approached by their attorney with an offer to settle the case out of court.  Unfortunately, he had not been able to find a local attorney to take his case, but he had been talking to an attorney in Illinois.  The judge in the case advised him to get an attorney.  He indicated that he was beginning to see why this would be wise even if the case was settled.  The Veteran was trying to be more assertive as discussed and did find it slowly improving.  He felt less angry and less stressed.  That day, they addressed the value of assertiveness as not always immediate, since one does not always get what one wants.  In the longer run, though, he would feel more empowered and effective by frequently and matter-of-factly speaking up for himself.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was dysthymic, affect was labile, and he made good eye contact.  His voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition appeared intact.  

A July 2015 VA mental health treatment record reveals that the Veteran reported feeling much less frustrated about his pending disability and legal cases.  Though not completely satisfied with his ratings by the VA, he thought they were moving in the right direction.  He still thought his PTSD 50 percent rating was underrated, and he asked his representative to file a disagreement.  His relationship with his wife was still strained, but they were still trying to work it out.  They were talking about moving to Florida to be closer to their son.  The Veteran's daughter was nearly nine months pregnant and the Veteran was looking forward to having a granddaughter any day now.  He was spending time in his backyard swimming pool to exercise since it was easier on his back.  His therapy dog helped him stay calm.  His wrongful dismissal case which was settled in his favor was discussed.  He finally had fewer worries pending, and his life felt less stressful.  The Veteran was still concerned about his worsening memory, but he said he preferred to discuss the other issues that day.  Relevant mental status exam or other objective findings revealed that the Veteran was alert and oriented times three.  Mood was neutral, affect was labile, and he made good eye contact.  His voice was of normal rate, rhythm, and volume; hygiene and grooming were good; thought process was linear; thought content was appropriate to topic with no psychosis evidenced; there was no suicidal or homicidal ideation; behavior was organized and cooperative; and memory and cognition were reportedly compromised by mental health issues.  The examiner noted that the Veteran was feeling less tense, frustrated, and stressed this month after some major cases were settled in his favor.  PTSD still interfered with his intimate relationships, and it may contribute to his poor memory.  Mood was not depressed at this time.

The Veteran attended group mental health therapy through VA on several occasions in July 2015, August 2015 and September 2015.  

Evidence from the SSA

The Veteran filed a claim for benefits from the SSA listing PTSD, anxiety, depression, panic attacks, sleep apnea, lumbar spondylolisthesis, bilateral shoulder arthritis, left elbow impingement, cervical spine spondylosis, irritable bowel, mild tremors, and adjustment disorder as the conditions limiting his ability to work.  He indicated he had stopped working February 6, 2013, because he had been laid off, and that he had completed three years of college.  He listed a job as a security guard from September 2011 until September 2012 and a job as an inspector from September 2012 until February 6, 2013.  

In a May 2013 SSA field office disability report, it was noted that during a face-to-face interview, there was no difficulty observed with hearing, reading, breathing, understanding, coherency, concentrating, talking, answering, sitting, standing, walking, seeing or writing, but there was difficulty observed with using hands.  The examiner noted that the Veteran was appropriately groomed and dressed and well organized for the interview, but that he seemed anxious and had some signs of tremors in his hands.  

In a June 2013 adult function report, the Veteran reported that panic attacks caused him to shake or plug his ears at the sight and sound of airplanes; that depression caused him to stare into space or lose concentration; that he spent most of his time watching television in the basement or sitting on the deck in the back yard; that he not able to play with his kids or grandkids or spend a lot of time outside if a lot of airplanes were flying; that his depression and back both affect sleep; that he sometimes needed a reminder to take a shower due to his depression; that he went outside at least twice a day; that his hobbies included reading, watching television, kayaking and fishing and that he watched television all the time and that he fished when asked by next door friend; that he spent time with others, to include on the phone with family members and in person when the other person approached him, once to twice a week; that he did not go anywhere on a regular basis and needed reminders to go places (such as going fishing or kayak with his neighbor); that he did not have problems getting along with family, friends, neighbors or others; and that he does not go out as much as he used to.  In an addendum, the Veteran reported that his conditions prevented him from performing all types of work because he was not getting enough sleep due to depression, panic attacks, nightmares, and back problems, and that he has daily trouble with concentration.  He had never lost a job as a result of his conditions.  

In an August 2013 adult function report, the Veteran reported that medication for back pain and panic attacks could make him drowsy; that depression made his mind wander; that he stayed in the basement most of the day; that he was unable to concentrate and that he did not have any hobbies; that his depression and back both affected sleep; that he sometimes needed to be told by a family member to shower; that he only went outside as long as he does not see or hear airplanes; that he grocery shopped once a week or once every two weeks; that he read as often as he could and watched television all the time, but that he was not able to kayak and fish as often as before in part due to panic attacks; that he does not spend time with others, but mentioned that a neighbor will tell him to get his fishing gear and get out of the house; that he had problems getting along with family, friends and neighbors due to getting easily agitated; and that he had never been fired or laid off from a job because of problems getting along with other people.  

A September 2012 medical record reveals that the physician examining the Veteran reported that the Veteran's reported troubles with sleep resembled more having to get up at night to move around due to back discomfort rather than as a result of PTSD.  He was in the process of changing jobs.  Physical examination revealed that the Veteran was oriented times three with pleasant affect and behavior and intact memory.  The assessment included PTSD with insomnia.  

A March 2013 medical record documents that the Veteran reported that anxiety medications were ineffective and that he had had difficulty due to situational circumstances.  He had also lost his job in the last couple of months.  Medication had helped with anxiety, but not insomnia.  Examination revealed that the Veteran was oriented times three and that his affect and behavior were pleasant.  Speech was nonpressured and memory was intact.  The Veteran maintained good eye contact and denied severe depression.  The assessment was anxiety.  

A June 2013 medical record reveals that the Veteran reported good control of his essential tremors with medication, which had also been effective in allaying his anxiety, and that he had lost several jobs due to anxiety and some of his mental health issues.  Physical examination revealed that the Veteran seemed somewhat agitated when talking about his chronic problems, but was definitely in decent spirits.  He was oriented and his affect and behavior were pleasant.  He always seemed somewhat hesitant and nervous at his exams and his memory was intact.  The pertinent assessments were essential tremors, controlled with long-acting beta blocker, and chronic depression with anxiety and PTSD.  

The Veteran's initial claim for benefits from SSA was denied in June 2013.  It was noted that he was not disabled given his age, education and residual functional capacity and that he could adjust to other work.  

The Veteran sought reconsideration from SSA due to PTSD, anxiety, depression, panic attacks, sleep apnea and back problems and alleged an inability to function and/or work as of March 19, 2014.  The Veteran reported that he had more flare ups of gout, which made ambulating very difficult; and that his hand tremors had worsened, noting that they were constant, which made it very difficult to perform any type of dexterity movements.  He had not performed work after the alleged onset date in March 2014.  The Veteran indicated that his medications made him tired, that he forgot things, and he drove, shop, read, watched television, and went hunting and fishing when he felt up to it.  He also noted that he talked with friends on the phone and talked with neighbors, but had problems getting along with friends and family.  Hand use was limited by tremors.  

A consultative examination was conducted in conjunction with the claim for reconsideration of the denial of SSA benefits.  It was determined that the Veteran had one or more medically determinable impairments, to include primary impairment of anxiety disorder; secondary impairment of disorders of back - discogenic and degenerative; and other impairment of affective disorders.  All were severe.  Controlling weight was given to an October 2014 opinion provided by the Veteran's VA treating physician, which was that the Veteran would have difficulty engaging in employment.  The determination was that the Veteran was disabled.  

In a May 2014 adult function report, the Veteran reported that he was let go from his previous employment due to lifting restrictions, that medications taken for mood and panic attacks made him drowsy, and that he was forgetting things such as names and items.  He indicated that nightmares affected his sleep; that he had no problems with personal care; that his wife had to remind him to bathe and brush teeth; that he needed encouragement from his neighbor to get out and go fishing; that he went outside less often due to panic attacks; that his hobbies included reading, watching television, fishing and hunting, which he did when he felt up to it; that he talked with an old friend on the phone at least every three days; that he did not go anywhere on a regular basis; that he had problems getting along with family, friends, neighbors or others, specifically noting that it felt as though his family did not know and how he was feeling from day to day; that he sometimes just does not want to be around others; that his memory and concentration were impaired due to PTSD; and that his essential tremors impaired the use of his hands.  

In an August 2014 adult function report, the Veteran reported that he had a certified service dog for mental support; that he had nightmares related to PTSD that affected his sleep; that he needed reminders to shower and change clothes and that he no longer cared about himself; that he spent time messaging others over the computer and that he had social outings with the prompting of others one or two times a month; that he did not go anywhere on a regular basis; that he wanted to go to support group meetings but did not want to be reminded of events; and that PTSD limited his memory and concentration.  The Veteran indicated that he was unable to work in any job due to hand tremors; that he was able to do some things at his own pace, but was unable to keep up the pace in a work environment; and that due to his PTSD, he was fearful of certain sounds, had severe effects if startled, was distracted easily and was hypervigilant, and that he needed to be aware of his surroundings all the time.  In an addendum, the Veteran reported that he was unable to work due to PTSD symptoms, lack of concentration, fear that he will hurt someone or himself, and because he suffered from tremors and was unable to type and write and that he always failed typing tests due to tremors.  The Veteran indicated that he had lost a job due to his condition, noting that it was reported as due to weight restrictions.  

A psychological evaluation was conducted by SSA in October 2014.  When asked what made it difficult for him to work, the Veteran reported that he had short term memory problems, lower back pain, and was constantly fatigued.  The Veteran reported he had been married for 22 years and was living with his wife.  He had three adult children.  The Veteran reported completing high school and that he had earned an Associate of Arts degree in 2009.  Mental status examination revealed that the Veteran was fully oriented for time, place, person and circumstance.  Thought processes were logical and coherent, although he displayed a slight delay in his cognitive processing of information.  The Veteran was clean, adequately groomed, dressed in casual attire appropriate for the weather, and had a slight stutter when he spoke.  The Veteran was cooperative with the interview and there were no indications of malingering or factitious behavior.  The results were considered a valid representation of his current functioning.  The Veteran described his mood as irritable, but there was no evidence of that during mental status interview.  He did not display any significant nonverbal signs of anxiety or depression and no psychomotor agitation or retardation was evident.  The Veteran reported that he had trouble sleeping due to fear of having dreams and he indicated that he thought he analyzed too much.  Energy level was described as low, citing problems with his back.  He reported experiencing crying spells three to four times a day, lasting five minutes at a time.  The Veteran reported experiencing overwhelming fear due to witnessing death and serious injury and experiencing life-threatening situations.  He reported re-experiencing traumatic events through nightmares and flashbacks and that he had panic attacks.  The Veteran also reported feeling detached from others and isolating himself, experiencing hypersensitivity, hypervigilance and startle reactions, and he indicated that he lived downstairs and his wife lived upstairs because of his irritability and outbursts of anger.  The Veteran did not display or express delusions, hallucinations, psychotic thought processes, or homicidal ideation.  He denied any recent suicidal ideation and had no history of self-harm behavior.  The Veteran reported experiencing short term memory problem; during the mental status examination, he was able to recall three words immediately after hearing them, but only one of those words after a five minute delay, and he was only able to recall four digits forwards and two digits backwards, which represented below average short term recall.  The Veteran also displayed a below average fund of working knowledge.  The Veteran reported constant difficulties maintaining focus, was unable to count backwards from 100 by sevens (appearing angry and frustrated), and was unable to spell "world" backwards.  The Veteran displayed the use of abstract thought processes during the mental status interview.  He displayed partial insight into his current situation and his practical reasoning skills appeared intact in most areas.  In terms of activities of daily living, the Veteran indicated that was able to cook, do light cleaning, grocery shop, and drive a car.  In terms of social functioning, the Veteran reported that he went fishing with a next door neighbor, but only went once during the prior year.  The diagnosis was PTSD and the examiner indicated he was exhibiting moderate to severe impairment in his psychological and emotional functioning.  Limited change was predicted in the near future.  In the statement of work capacity, the examiner indicated that the Veteran displayed moderate to severe impairment in his ability to understand, remember and carry out simple instructions due to difficulty maintaining his concentration and wandering attention; moderate to severe impairment in his ability to adapt to changes due to hypersensitivity and hypervigilance; moderate to severe impairment in his concentration and focus due to anxiety and hypervigilance; little to no impairment in his ability to take directions from authority figures; little to no impairment in his ability to work with peers; mild to moderate impairment in his ability to maintain regular schedule of activities due to sleep disturbance; and moderate to severe impairment in his ability to tolerate stress at work due to PTSD.  

A February 2014 medical record obtained from SSA reveals that the Veteran reportedly had gotten a new job and seemed to be enjoying it thus far.  Neurological examination revealed that the Veteran was alert and oriented times three with normal gait and sensory function and no motor deficits in all four extremities.  Deep tendon reflexes were symmetrical in both knees.  The Veteran was also cooperative with appropriate mood and affect and normal judgment.  

A May 2014 medical record obtained from SSA reveals that the Veteran reported having significant anxiety and PTSD problems.  It was noted that he had gone off several medications and that what seemed to be helping was Venlafaxine, prescribed by his VA psychiatrist.  Examination revealed that the Veteran was alert and oriented with good insight and intact memory.  

Analysis

To warrant a compensable rating for essential tremors, the evidence would need to show impairment comparable to a moderate convulsive tic.  38 C.F.R. § 4.124a, Diagnostic Code 8103.  The Board does not find that a compensable rating for essential tremors of the upper and lower extremities is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 10 percent, rating, at any time during the appeal period.  This is so because the medical records obtained from VA and the SSA, to include the VA examination reports, do not show anything more than mild essential tremors of the upper and lower extremities.  In addition to the fact that there were "some signs" of hand tremors during a May 2013 SSA field office disability report, the November 2014 VA examiner only noted mild tremor in the upper extremities on strength testing, neurological examination in January 2015 noted minimal tremor of both hands with outstretched arms and mild tremor with finger to nose testing, and there was objective evidence of mild amplitude postural/action tremor of the hands, slight left greater than right, in April 2015; at the time of the November 2014 central nervous system and neuromuscular diseases DBQ, there was no muscle weakness in the upper and/or lower extremities, no muscle atrophy, good tone and bulk, and normal deep tendon reflexes; the Veteran exhibited full and symmetric strength in the upper and lower extremities, normal and equal deep tendon reflexes and negative Romberg testing in January 2015; and normal tone, bulk and muscle strength with grossly intact sensory evaluation and normal coordination in March 2015.  For these reasons, the preponderance of the evidence supports the currently assigned noncompensable rating for essential tremors of the upper and lower extremities.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also does not find that a rating in excess of 50 percent for PTSD is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 70 percent, rating, at any time during the appeal period.  The Board acknowledges the three GAF scores assigned during the appellate period, namely scores of 58, 67 and 70.  Two of these scores represent moderate symptoms and one of these scores represents mild symptoms.  When considering these scores with the evidence in total, the Board finds that the evidence supports the currently assigned 50 percent rating for PTSD throughout the entire period under consideration for the reasons discussed in the following paragraphs.  

The Board acknowledges that the Veteran has strained relationships with his wife and children, which is evidenced in the fact that the Veteran and his wife had discussed divorce on several occasions during the appellate period (though a March 2015 mental health treatment record indicated that they were not talking about divorcing anymore), that the Veteran and his wife have not been intimate for many years, that the Veteran has reported he lives in the basement, that the Veteran's treating psychologist wrote in May 2012 that the Veteran's family life had been severely compromised by his frequent absences during military service and his emotional distancing and need to stay busy, and that the Veteran reported having problems getting along with friends and family in several records obtained from the SSA.  The Board also acknowledges the Veteran's report that he has difficulty establishing relationships due to problems with suspicion and trust.  The Veteran is not, however, unable to establish and maintain effective relationships, as he has remained married and he has reported maintaining a relationship with siblings and cousins, having some close friends, doing things (to include fishing and kayaking) with a neighbor, and having a good relationship with his father and father-in-law.  The Veteran was also able to attend an out-of-state wedding in 2012; to host a niece and her children, to include an infant, at his house in 2013; and to attend VA group therapy in August 2013, September 2013, July 2015, August 2015 and September 2015.  An August 2014 record obtained from the SSA indicates that the Veteran reported he was capable of social outings when prompted by others, and that such outings occurred once or twice a month.  

The Board also acknowledges that the Veteran reported being concerned about his potential for violence towards others in June 2013, stating at that time that he owned weapons and was not afraid to use them; and that in February 2014, he reported he was startled by co-workers coming up behind him and had come close to hitting someone once, though he had not hit anyone.  The Board does not find, however, that the Veteran has impaired impulse control as he has never reported becoming violent as a result of lost control over his impulses.  Rather, he denied any violent acts of throwing things, punching things, or breaking things in September 2013; in May 2014 the Veteran indicated that he was not aggressive, just blunt; and during the November 2014 DBQ, the Veteran denied any urge to harm others.  

The Board also acknowledges the Veteran's report that he is constantly being reminded to perform self-care.  The Board does not find, however, that the Veteran has neglected his personal appearance or hygiene, as he has consistently been described throughout the appellate period as kempt, with good/fair/sufficient hygiene and grooming, and casually dressed/attired, and the October 2014 SSA psychological evaluation reported that he was clean.  

The Board also acknowledges the Veteran's report of occupational impairment in part as a result of his PTSD.  The Board does not find, however, that the Veteran has difficulty in adapting to stressful circumstances (including work or a work like setting).  While the issue of entitlement to a TDIU is being remanded by the Board, the evidence of record indicates that the Veteran was able to work at several jobs despite the symptoms associated with his PTSD.  In this regard, none of the Veteran's previous employers indicated that his work there was terminated as a result of his PTSD.  Rather, the Veteran's former employer, Per Mar, reported that the Veteran was employed from February 18, 2011, until November 18, 2012, in security, and that he was not working there due to other employment.  See January 2014 VA Form 21-4192.  The Veteran's former employer, Multicircuits Inc., reported that the Veteran was employed from September 24, 2012, until March 6, 2013, as a final inspection operator.  He was not working there because had been laid off due to lack of work.  See January 2014 VA Form 21-4192.  And the Veteran's former employer, CorTech, reported that the Veteran was employed from October 7, 2013, until March 20, 2014, as a product tester in quality control.  He was not working there because of lifting restrictions.  See April 2014 VA Form 21-4192.  And while the Board acknowledges that the Veteran's home life appears to be stressful, it also appears that the Veteran has been able to adapt to his home situation given that he continues to live at home.  

The Board recognizes that in November 2014 the VA examiner found that the Veteran had difficulty in adapting to stressful circumstances.  Even if the Board considers this report as demonstrative of the Veteran's impairment, the examiner still opined that even considering the difficulties the Veteran has with stress his overall level of impairment was occupational and social impairment with reduced reliability and productivity, which the Board notes is commensurate with a 50 percent disability rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

The Board acknowledges the Veteran's reports of being easily startled, feeling jumpy, being quick to anger, irritability, hypervigilance, intrusive daytime memories, feeling unmotivated, trouble initiating hobbies, nightmares, panic attacks, reduced concentration, impaired memory, discouragement and frustration, absence of joy in activities, issues with trust, impaired sleep, low energy, feeling too little reward in life, flashbacks, feelings of detachment, isolating and hypersensitivity; as well as the objective evidence of impaired mood (described as anxious, depressed, dysthymic, upset, irritable), impaired affect (described as blunted, restricted, constricted, labile under stress), impaired cognition and memory (reported as mildly compromised by anxiety; compromised by stress; diminished with increasing PTSD symptoms; compromised by mental health problems; impaired by PTSD, anxiety and depression); and impaired concentration and attention.  There is no indication, however, from either the subjective reports or objective evidence of record, that the Veteran has suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and/or spatial disorientation.  Rather, the Veteran has consistently denied suicidal ideation; he has consistently been described as alert, attentive and oriented; there is no indication that he is unable to function as a result of the reported panic attacks; and although his speech was noted to be slow and to include occasional word finding pauses and some stuttering, it has more often been described as of normal rate/rhythm with intact language; as fluent and adequately articulated; and as goal-oriented, and a March 2013 medical record described the Veteran's speech as nonpressured.  

In sum, the preponderance of the evidence supports the currently assigned 50 percent rating for PTSD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The U.S. Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations assigned for any of his service-connected disabilities inadequate. 

The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms associated with the service-connected PTSD are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's service-connected essential tremors of the upper and lower extremities are evaluated using the Schedule of Ratings - Neurological Conditions and Convulsive Disorders found at 38 C.F.R. § 4.124a.  The Board finds that all of the Veteran's symptoms associated with the service- essential tremors of the upper and lower extremities are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  Id.  The diagnostic criteria utilized in evaluating the Veteran's disability specifically consider tics based on frequency, severity, and muscle group involved.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  


ORDER

A compensable rating for essential tremors of the upper and lower extremities is denied.  

An initial disability evaluation in excess of 50 percent for PTSD is denied.




REMAND

The Veteran has been seeking entitlement to a TDIU during the pendency of this entire appeal, even though he did not appeal the three rating decisions that adjudicated his claims, as will be discussed below.  

The Veteran filed an application for entitlement to a TDIU in May 2011, asserting that his service-connected sleep apnea and back disabilities prevented him from securing or following any substantially gainful occupation.  He reported that his disability affected full time employment on January 1, 2001, and that December 31, 2010, reflected the date he last worked full time and the date he became too disabled to work.  The Board notes that December 31, 2010, is the date on which the Veteran was discharged from service.  He listed Parmer Security as an employer during the last five years, indicating that he started working there on February 15, 2011, and that he was still employed.  He had applied for employment at Oshkosh Truck (administration) and Grady Inc. (shipping and receiving) in January 2011.  The Veteran indicated that he had completed two years of college and did not have any other education or training before becoming or since becoming too disabled to work.  See May 2011 VA Form 21-8940.  This claim was denied in the July 2012 rating decision, but the Veteran did not appeal.  

In an April 2013 VA Form 21-4138, the Veteran indicated that the combination of service connected conditions had resulted in him being unable to get himself to work anymore.  He reported that he sat in the basement and that he could not and did not want to associate with people.  

The Veteran filed another application for entitlement to a TDIU in May 2013, asserting that a combination of service-connected disabilities prevented him from securing or following any substantially gainful occupation.  He reported that his disability affected full time employment on January 1, 2003, and that March 6, 2013, reflected the date he last worked full time and the date he became too disabled to work.  He listed Per Mar and Multi Circuit as employers during the last five years, indicating that he started working for Per Mar on February 6, 2011, and that employment ended September 21, 2012, and that he started working for Multi Circuit on September 22, 2012, and that employment ended on March 6, 2013.  He had lost 10 hours from illness at Multi Circuit and five days from illness at Per Mar.  He had applied for employment at Per Mar on March 11, 2013, for a job in security.  The Veteran indicated that he had completed two years of college and did not have any other education or training before becoming or since becoming too disabled to work.  He indicated that he was not able to rest at night because of sleep apnea, that he had constant pain in his back, that medication he took made him groggy, and that he had panic attacks and depression.  See April 2013 VA Form 21-8940.  This claim was denied in an April 2014 rating decision that the Veteran did not appeal.  

In a January 2014 VA Form 27-0820, the Veteran clarified that he was seeking entitlement to a TDIU on the basis of his sleep apnea and lumbar spondylolisthesis (and the medication for the back).  The Veteran indicated that he did start working again on October 3, 2013, but wanted to continue with the claim.  His current employment was with CorTech International.  In an April 2014 VA Form 21-4138, the Veteran reported that he was employed by CorTech from October 2013 to March 2014, when he was terminated due to lifting restrictions.  This claim was denied in the December 2014 rating decision, but the Veteran did not appeal that aspect of the rating decision.  

The Veteran's former employer, Per Mar, reported that the Veteran was employed from February 18, 2011, until November 18, 2012, in security, and that he was not working there due to other employment.  See January 2014 VA Form 21-4192.  

The Veteran's former employer, Multicircuits Inc., reported that the Veteran was employed from September 24, 2012, until March 6, 2013, as a final inspection operator.  He was not working there because had been laid off due to lack of work.  See January 2014 VA Form 21-4192.  A July 2012 VA mental health treatment record indicates that the Veteran was not working at that time.  

The Veteran's former employer, CorTech, reported that the Veteran was employed from October 7, 2013, until March 20, 2014, as a product tester in quality control.  He was not working there because of lifting restrictions.  See April 2014 VA Form 21-4192.  

The Veteran testified in May 2016 that he had done human resources work but had problems typing due to his tremors and would have to do more labor intensive jobs but his service-connected joint problems and the pain and functional limitations associated with those disabilities prohibit him from doing any physical labor.  

Given the many assertions raised by the Veteran throughout the course of this appeal, the Board finds that an opinion addressing the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment is warranted in this case.  See 38 C.F.R. § 4.10.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an examination to address the functional effects of the Veteran's service-connected disabilities (PTSD; obstructive sleep apnea; lumbar spondylolisthesis, status post L5-S1 fusion; left shoulder arthritis; right shoulder arthritis with impingement; left elbow lateral epicondylitis with impingement; cervical spine spondylosis; gastroesophageal reflux disease and irritable bowel syndrome; right ankle Achilles bursitis; right foot plantar fasciitis; right eye corneal scars; hemorrhoids; appendectomy scar; essential tremor of the upper and lower extremities; and bilateral carpal tunnel syndrome) on his ordinary activity including employment.  

The examiner must be given full access to the Veteran's complete electronic records for review.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record (including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history) whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner should comment on the effects of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, service-connected disabilities are of such severity as to preclude certain types of employment. 

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  Readjudicate the claim for TDIU based on all the relevant evidence of record, including reports of examination such as the one ordered above; outpatient treatment records; lay statements; letters from employers; and evidence pertaining to the Veteran's educational background and employment history.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


